Citation Nr: 1726615	
Decision Date: 07/12/17    Archive Date: 07/20/17

DOCKET NO.  13-03 536	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1. Entitlement to an increased rating for bilateral pes planus, currently rated as 30 percent disabling.

2. Entitlement to an initial increased rating for a left ankle disability rated as 100 percent, effective April 11, 2010, and 20 percent, effective July 7, 2010.    

3. Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Smith-Jennings, Associate Counsel
INTRODUCTION

The Veteran served on active duty from December 1993 to May 2000.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  Jurisdiction was subsequently transferred to the RO in Atlanta, Georgia.  The September 2010 rating decision granted service connection for left ankle fracture with a temporary evaluation of 100 percent, effective April 11, 2010, and an evaluation of 20 percent effective July 1, 2010.  The September 2010 rating decision also increased the rating assigned to the Veteran's bilateral pes planus to 30 percent, effective April 23, 2010.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, further development is necessary prior to the adjudication of the issues on appeal.

In his January 2013 substantive appeal, the Veteran checked the box indicating a desire for a Board hearing by live videoconference.  A hearing on appeal will be granted to an appellant who requests a hearing and is willing to appear in person. 38 U.S.C.S. § 7107 (LexisNexis 2017); 38 C.F.R. § 20.700 (2016).  To date, the hearing the Veteran requested has not been scheduled.  Thus, in order to preserve the Veteran's right to due process of law, a remand is necessary so that the RO may schedule the requested Board hearing.  See 38 C.F.R. § 20.704 (2016).

Accordingly, the case is REMANDED for the following action:

1. The RO should take appropriate steps to schedule the Veteran for a hearing in accordance with his January 2013 request.  The Veteran and his representative should be notified in writing of the date, time, and location of the hearing.  After the hearing is conducted, or if the Veteran withdraws his hearing request or fails to report for the scheduled hearing, the claims file should be returned to the Board in accordance with appellate procedures.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.S. §§ 5109B, 7112 (LexisNexis 2017).



_________________________________________________
S.C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.S. § 7252 (LexisNexis 2017), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




